DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the underlying context" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the underlying context" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 4-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11240281 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the features and functional limitations of the present claimed are expressed in equivalent language.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11240281 B2 in view of Sokolov et al., US 20130325807 A1 (hereafter referred to as Sokolov). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the present claims with Sokolov to synchronize changes made locally by a client device and thereby ensure the shared playlist has consistency.

Present application 
11240281 B2
2. (New) A method, comprising: at an electronic device associated with a media streaming service, the electronic device comprising one or more processors and memory: while providing a first playlist for playback by a media device, maintaining a play queue for a first user that is initially populated with a list of media content items to be played by the media device, the initially populated list of media content items including one or more media content items distinct from the first playlist and selected by the first user and one or more media content items from the first playlist; receiving a request from the first user to change playback from the first playlist to a second playlist different from the first playlist; and in response to the request from the first user to change the playback from the first playlist to the second playlist, maintaining, in the play queue, the one or more media content items selected by the first user while changing the playback from the first playlist to the second playlist.  
1. A method, comprising: at an electronic device associated with a media streaming service, the electronic device comprising one or more processors and memory: maintaining a play queue for a first user that is initially populated with a list of media content items to be played by a media device, the initially populated list of media content items including one or more media content items added by the first user and one or more media content items derived from an underlying context, wherein the underlying context initially corresponds to a first playlist; receiving a request from the first user to change the underlying context from the first playlist to a second playlist different from the first playlist; and in response to the request from the first user to change the underlying context from the first playlist to the second playlist, maintaining, in the play queue, the one or more media content items added by the first user while changing the underlying context from the first playlist to the second playlist.
3. (New) The method of claim 2, wherein the first playlist is made by a distinct electronic device.  
Sokolov taught playlists from client devices A, B…. Each client device can make changes to a shared playlist. The cloud service manages multiple playlist and syncs the changes in the shared playlists. The client devices are distinct from the cloud service.
4. (New) The method of claim 2, wherein the first playlist and the second playlist are curated by another user distinct from the first user.  
2. The method of claim 1, wherein the first playlist and the second playlist are curated by another user distinct from the first user.
5. (New) The method of claim 4, further 
comprising: detecting a change in the second playlist; and in response to detecting the change in the second playlist, modifying the play queue by merging the change in the second playlist into the play queue.  
3. The method of claim 2, further comprising: detecting a change in the second playlist; and in response to detecting the change in the second playlist, modifying the play queue by merging the change in the second playlist into the play queue.
6. (New) The method of claim 2, further including: prior to receiving the request from the first user to change playback from the first playlist to the second playlist different from the first playlist, receiving a request from the first user to move, within the play queue, a media content item from the first playlist; and in response to the request from the first user to change playback from the first playlist to the second playlist, maintaining, in the play queue, the media content item from the first playlist that was moved within the play queue.
4. The method of claim 1, further including: prior to receiving the request from the first user to change the underlying context from the first playlist to the second playlist different from the first playlist, receiving a request from the first user to move, within the play queue, a media content item from the first playlist; and in response to the request from the first user to change the underlying context from the first playlist to the second playlist, maintaining, in the play queue, the one or more media content items from the first playlist that were moved within the play queue.
7. (New) An electronic device associated with a media streaming service, the electronic device comprising: one or more processors; and memory storing instructions for execution by the one or more processors, including instructions for: while providing a first playlist for playback by a media device, maintaining a play queue for a first user that is initially populated with a list of media content items to be played by the media device, the initially populated list of media content items including one or more media content items distinct from the first playlist and selected by the first user and one or more media content items from the first playlist; receiving a request from the first user to change playback from the first playlist to a second playlist different from the first playlist; and in response to the request from the first user to change the playback from the first playlist to the second playlist, maintaining, in the play queue, the one or more media content items selected by the first user while changing the playback from the first playlist to the second playlist.
5. An electronic device associated with a media streaming service, the electronic device comprising: one or more processors; and memory storing instructions for execution by the one or more processors, including instructions for: maintaining a play queue for a first user that is initially populated with a list of media content items to be played by a media device, the initially populated list of media content items including one or more media content items added by the first user and one or more media content items derived from an underlying context, wherein the underlying context initially corresponds to a first playlist; receiving a request from the first user to change the underlying context from the first playlist to a second playlist different from the first playlist; and in response to the request from the first user to change the underlying context from the first playlist to the second playlist, maintaining, in the play queue, the one or more media content items added by the first user while changing the underlying context from the first playlist to the second playlist.
8. (New) The electronic device of claim 7, wherein the first playlist and the second playlist are curated by another user distinct from the first user.
6. The electronic device of claim 5, wherein the first playlist and the second playlist are curated by another user distinct from the first user.
9. (New) The electronic device of claim 8, wherein the memory further stores instructions for: detecting a change in the second playlist; and in response to detecting the change in the second playlist, modifying the play queue by merging the change in the second playlist into the play queue.

7. The electronic device of claim 6, wherein the memory further stores instructions for: detecting a change in the second playlist; and in response to detecting the change in the second playlist, modifying the play queue by merging the change in the second playlist into the play queue.
10. (New) The electronic device of claim 7, wherein the memory further stores instructions for: prior to receiving the request from the first user to change the underlying context from the first playlist to the second playlist different from the first playlist, receiving a request from the first user to move, within the play queue, a media content item from the first playlist; and in response to the request from the first user to change the underlying context from the first playlist to the second playlist, maintaining, in the play queue, the one or more media content items from the first playlist that were moved within the play queue.
8. The electronic device of claim 5, wherein the memory further stores instructions for: prior to receiving the request from the first user to change the underlying context from the first playlist to the second playlist different from the first playlist, receiving a request from the first user to move, within the play queue, a media content item from the first playlist; and in response to the request from the first user to change the underlying context from the first playlist to the second playlist, maintaining, in the play queue, the one or more media content items from the first playlist that were moved within the play queue.
11. (New) A non-transitory computer-readable storage medium storing instructions for execution by an electronic device associated with a media streaming service, the non-transitory computer-readable storage medium storing instructions for: while providing a first playlist for playback by a media device, maintaining a play queue for a first user that is initially populated with a list of media content items to be played by the media device, the initially populated list of media content items including one or more media content items distinct from the first playlist and selected by the first user and one or more media content items from the first playlist; receiving a request from the first user to change playback from the first playlist to a second playlist different from the first playlist; and in response to the request from the first user to change the playback from the first playlist to the second playlist, maintaining, in the play queue, the one or more media content items selected by the first user while changing the playback from the first playlist to the second playlist.


9. A non-transitory computer-readable storage medium storing instructions for execution by an electronic device associated with a media streaming service, the non-transitory computer-readable storage medium storing instructions for: maintaining a play queue for a first user that is initially populated with a list of media content items to be played by a media device, the initially populated list of media content items including one or more media content items added by the first user and one or more media content items derived from an underlying context, wherein the underlying context initially corresponds to a first playlist; receiving a request from the first user to change the underlying context from the first playlist to a second playlist different from the first playlist; and in response to the request from the first user to change the underlying context from the first playlist to the second playlist, maintaining, in the play queue, the one or more media content items added by the first user while changing the underlying context from the first playlist to the second playlist.
12. (New) The non-transitory computer-readable storage medium of claim 11, wherein the first playlist and the second playlist are curated by another user distinct from the first user.
10. The non-transitory computer-readable storage medium of claim 9, wherein the first playlist and the second playlist are curated by another user distinct from the first user.
13. (New) The non-transitory computer-readable storage medium of claim 12, further storing instructions for: detecting a change in the second playlist; and in response to detecting the change in the second playlist, modifying the play queue by merging the change in the second playlist into the play queue.

11. The non-transitory computer-readable storage medium of claim 10, further storing instructions for: detecting a change in the second playlist; and in response to detecting the change in the second playlist, modifying the play queue by merging the change in the second playlist into the play queue.
14. (New) The non-transitory computer-readable storage medium of claim 11, further storing instructions for: prior to receiving the request from the first user to change the underlying context from the first playlist to the second playlist different from the first playlist, receiving a request from the first user to move, within the play queue, a media content item from the first playlist; and in response to the request from the first user to change the underlying context from the first playlist to the second playlist, maintaining, in the play queue, the media content item from the first playlist that was moved within the play queue.
12. The non-transitory computer-readable storage medium of claim 9, further storing instructions for: prior to receiving the request from the first user to change the underlying context from the first playlist to the second playlist different from the first playlist, receiving a request from the first user to move, within the play queue, a media content item from the first playlist; and in response to the request from the first user to change the underlying context from the first playlist to the second playlist, maintaining, in the play queue, the one or more media content items from the first playlist that were moved within the play queue.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sokolov et al., US 2013/0325807 A1: teaches three way merge of shared list of content items from another device, a local shared list of content items and curated version of the shared list at the local device.
Petersen, US 2010/0114979 A1: teaches a user interface provided at a media device used to select media content items.
Jimmy Mardell, Playlist at Spotify: Using Cassandra to store version: teaches every playlist is a version controlled object; a local queue of playlist modifications and using a CF playlist_change function to manage the change revisions.
Merge (version control) from Wikipedia: teaches a three way merge between file “A” and file “B” while considering the origin file “C”, three way merge looks for sections that are the same in 2 of the 3 files. In the case, that A and C match, then B is chosen as the difference. If A and B agree, C is discarded and then, the matched section is the chosen. 
The following prior art references teach providing a first playlist, composing changes about content items and storing the changes in a queue and mechanisms to selected a second different playlist. See Forstall et al., US 20140123005 A1; Sanio et al., US 20150213018 A1; Scheer, US 20130081084 A1; Lee, US 20170169858 A1; Coburn, IV, US 20140324201 A1; Salyards et al., US 9021355 B2 and Yang et al., US 10114689 B1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patrice L Winder/Primary Examiner, Art Unit 2452